DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-7 in the reply filed on 07/21/22 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because there would be undue burden for the reasons established in paragraph 3 of the office action mailed 05/25/22. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/21/22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2011/0070415) as evidenced by Kuraray (SEPTONTM and HYBRARTM Product Brochure). It is noted Kuraray is cited on IDS filed 12/02/20 and a copy was provided by Examiner on 09/21/18 in parent application no. 15/117,580.
Regarding claims 1 and 7, Nakamura et al. teaches an interlayer film (See Abstract), i.e. supporting resin layer comprising a polyvinyl acetal resin and a styrene-vinyl isoprene block copolymer (paragraphs [0046]-[0047]), wherein a degree of acetalization of the polyvinyl acetal resin is 65 mol% (paragraph [0086]). Given that Nakamura et al. teaches that the resins in part A and part B include polyvinyl acetal resin and styrene-vinyl isoprene block copolymer (paragraphs [0020], [0046]-[0047]), it would have been obvious to one of ordinary skill in the art to choose any combination of resins for part A and part B including polyvinyl acetal resin for part A and styrene-vinyl isoprene block copolymer for part B. Nakamura further teaches an area ratio of part A and part B may be 9:1 to 4:6 (paragraphs [0042]-[0043]) which would necessarily overlap the mass ratios as presently claimed, absent evidence to the contrary.
Alternatively, Nakamura et al. fails to explicitly teach wherein the polyvinyl acetal resin and the styrene-vinyl isoprene block copolymer are blended at a mass ratio as claimed.
However, Nakamura et al. teaches that adjusting the blending ratio of two different resins, including styrene-vinyl isoprene block copolymer and polyvinyl acetal resins, affects the tan δ peak temperature (paragraph [0062]). Since the instant specification is silent to unexpected results, the specific amount of styrene-vinyl isoprene block copolymer and polyvinyl acetal resin is not considered to confer patentability to the claims. As the tan δ peak temperature is a variable that can be modified, among others, by adjusting the amount of styrene-vinyl isoprene block copolymer and polyvinyl acetal resin, the precise amount would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of styrene-vinyl isoprene block copolymer and polyvinyl acetal resin in Nakamura et al. to obtain the desired tan δ peak temperature (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose an amount of thermoplastic elastomer in order to obtain the mass ratios of the polyvinyl acetal resin and the styrene-vinyl isoprene block copolymer as presently claimed.
Regarding claim 2, Nakamura et al. teaches wherein the polyvinyl acetal resin is polyvinyl acetal or polyvinyl butyral (paragraph [0002] and [0086]).
Regarding claim 5, Nakamura et al. teaches a polyvinyl acetal resin and a styrene-vinyl isoprene block copolymer of HYBRAR #7311 or a mixture of HYBRAR #5125 and #5127 (paragraphs [0046]-[0048], [0095], and [0099]) wherein HYBRAR #7311 has a glass transition temperature of -32°C and HYBRAR #5125 and #5127 has a glass transition temperature of -13°C and 8°C, respectively, as evidenced by Kuraray (page 5) and fall within the claimed range of glass transition temperature from -40 to +40°C. It is also noted HYBRAR #5125 and #5127 are identical to the styrene-vinyl isoprene block copolymer used in the present invention (See paragraph [0038] of original specification).
Regarding claim 6, Nakamura et al. teaches a polyvinyl acetal resin and a styrene-vinyl isoprene block copolymer of HYBRAR #7311 or a mixture of HYBRAR #5125 and #5127 (paragraphs [0046]-[0048], [0095], and [0099]) wherein HYBRAR #7311 has a styrene content of 12% and HYBRAR #5125 and #5127 each has a styrene content of 20% as evidenced by Kuraray and fall within the claimed range of styrene content from 10% to 30%. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2011/0070415) in view of Ueda et al. (US 5,340,654).
Nakamura et al. is relied upon as disclosed above.
Regarding claim 3, Nakamura et al. fails to teach wherein the polyvinyl acetal resin has a molecular weight as claimed.
However, Ueda et al. teaches a polyvinyl acetal resin having a molecular weight from 27,000 to 270,000 (col. 7, line 67-col. 8, line 6) which encompasses the claimed range of from 5 x 104 to 20 x 104. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a molecular weight, including that presently claimed, for the polyvinyl acetal resin of Nakamura et al. in order to provide the desired penetration resistance and strength (Ueda et al., col. 8, lines 2-6).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2011/0070415) in view of Minamide et al. (US 2013/0122289).
Nakamura et al. is relied upon as disclosed above.
Regarding claim 4, Nakamura et al. fails to teach wherein the polyvinyl acetal resin has a glass transition temperature as claimed.
However, Minamide et al. teaches a resin containing a polymer block comprising an isoprene having 1,2-bond and 3,4-bonds (paragraphs [0023]-[0028]), i.e. styrene-vinyl isoprene block copolymer and a polyvinyl acetal resin having a glass transition temperature from 80 to 130 °C which falls within the claimed range of 50 to 150°C. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a glass transition temperature, including that presently claimed, for the polyvinyl acetal resin of Nakamura et al. in order to enhance adhesion (Minamide et al., paragraph [0084]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787